DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.

Claim Objections
Claims 4-5, 9, 11-13, & 18-20 objected to because of the following informalities: 
Regarding Claims 4 & 5, each Claim recites “The method of any one of Claims 1”.  This statement implies that there are multiple claims from which Claims 4 & 5 may be dependent, yet the Claims only recite “any one of Claims 1”.  The language should be amended to recite “The method of claim 1…” or multiple claims from which Claims 4 & 5 may be dependent
Regarding Claim 9 & 11-12 each Claim recites “The system of any one of Claims 6”.  This statement implies that there are multiple claims from which 9 & 11-12 may be dependent, yet the Claims only recite “any one of Claims 6”.  The language should be amended to recite “The system of claim 6…” or multiple claims from which Claims 9 & 11-12 may be dependent
Regarding Claim 13, Claim 13 recites “The system of any one of Claims 12”.  This statement implies that there are multiple claims from which Claim 13 may be dependent, yet the Claim only recites “any one of Claims 12”.  The language should be amended to recite “The system of claim 12…” or multiple claims from which Claim 13
Regarding Claims 18 & 20, each Claim recites “The method of any one of Claims 14”.  This statement implies that there are multiple claims from which Claims 18 & 20 may be dependent, yet the Claims only recite “any one of Claims 14”.  The language should be amended to recite “The method of claim 14…” or multiple claims from which Claims 18 & 20 may be dependent
Regarding Claim 19, Claim 19 recites “The method of any one of Claims 18”.  This statement implies that there are multiple claims from which Claim 19 may be dependent, yet the Claims only recite “any one of Claims 18”.  The language should be amended to recite “The method of claim 18…” or multiple claims from which Claim 19 may be dependent
Appropriate correction is required.






























Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-5 & 15-20) and machine (claims 6-13) which recite steps of:
receiving, at a central service, an electronic prescription for a patient;
correlating the electronic prescription to a patient wallet associated with the patient and storing the electronic prescription,
the patient wallet being stored in an electronic prescription wallet database;
generating a prescription fill request including a single instance of the electronic prescription;
transmitting the prescription fill request to a pharmacy system; and
updating the patient wallet to indicate the transmission of the prescription fill request to the pharmacy system.
These steps of receiving an electronic prescription, correlating said electronic prescription to a patient wallet, storing the electronic prescription, generating a prescription fill request, transmitting the prescription fill request to a pharmacy system, and updating the patient wallet to indicate transmission of the prescription fill request, as drafted, under the broadest reasonable interpretation, includes Methods of Organizing Human Activity.  MPEP 2106.04(a)(2) describes varying Methods of Organizing Human Activity specifically relating to commercial or legal interactions and/or managing personal behavior or interactions between people.  For instance, correlating the electronic prescription to a patient wallet associated with a patient, presumably for managing payments for the prescription by the patient, falls 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7-13, & 15-20, reciting particular aspects of how processing a prescription, adjudicating a prescription, authenticating user data and determining user preferences may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a prescriber device, a processor, an electronic patient wallet, a database, a communication interface, a memory, a server, a pharmacy/prescriber system, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0028]-[0032], [0029], [0024]-[0026], [0035], [0028], [0030], [0064], [0026]-[0028], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving/storing an electronic prescription from a prescriber device in an electronic prescription wallet database, generating/transmitting the prescription fill request and/or bids or cost estimates, 
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a prescriber device, a prescription fill request, an electronic prescription wallet database, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-13, & 15-20, reciting generalized computer components that the abstract idea may be applied/performed on such as an electronic patient wallet, a blockchain, a pharmacy/prescriber system see Applicant’s specification [0024]-[0026], [0100], [0026]-[0028], respectively, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 5, 7-10, 12-13, 15-17, & 19-20, which recite limitations relating to receiving, gathering, transmitting, sending, etc. varying data such as payment information, prescription information, pharmacy information, cost/price estimates, one or more user preferences, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 9-13, 17, 19-20, which recite limitations of using varying received data such as user preferences, payment information, prescription information, pharmacy information, etc. to complete a prescription/payment transaction, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-5, 7-13, & 15-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use such as recitation of prescription processing, electronic wallet/payment, blockchain, etc.).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving/storing an electronic prescription from a prescriber device in an electronic prescription wallet database, generating/transmitting the prescription fill request and/or bids or cost estimates, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); correlating the electronic prescription to a patient wallet and performing adjudication for the filled prescription on behalf of the patient, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating user settings/preferences, updating prescription information of the patient, updating a patient wallet to indicate transmission of the prescription fill request such as via e-receipt, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing prescription information, storing user settings/preferences, storing patient wallet/payment information, storing a prescription fill request, storing computerized instructions to perform the computerized method, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-13, & 15-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and laims 2-3, 5, 7-10, 12-13, 15-17, & 19-20, which recite limitations relating to receiving, gathering, transmitting, sending, etc. varying data such as payment information, prescription information, pharmacy information, cost/price estimates, one or more user preferences, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 7-10, 13, 17, & 20 calculating cost estimate(s)/bid(s) to fill a prescription, calculating the proximity of pharmacies to the user, performing adjudication for the filled prescription on behalf of the patient, calculating a dosage to provide the patient based on previous medication refills, updating a blockchain associated with a patient’s medical/prescription record(s), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4, 9-13, & 17-20, updating user settings/preferences, updating prescription information of the patient, updating a patient wallet to indicate transmission of the prescription fill request such as via e-receipt, updating prescription status/prescription fill request in a blockchain associated with a patient’s medical/prescription record(s), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-5, 7-13, & 15-20, storing prescription information, storing user settings/preferences, storing patient wallet/payment information, storing a prescription fill request, storing computerized instructions to perform the computerized method, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (U.S. Patent Publication No. 2018/0240539) in view of Sooudi et al. (U.S. Patent Publication No. 2018/0293574)

Claim 1 –
Regarding Claim 1, Doherty discloses a method for tracking execution of a prescription prescribed by a prescriber, the method comprising:
receiving, at a central service, an electronic prescription from a prescriber device for a patient (See Doherty Par [0028] which discloses receiving prescription data via computing device or interface of the prescribing entity; See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE);
correlating, with a processor for the central service, the electronic prescription to a patient wallet associated with the patient and storing the electronic prescription in association with the patient wallet (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE web account or mobile device account/application),
the patient wallet being stored in an electronic prescription wallet database (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0082] which discloses the databases associated with the CPHE storing or tracking communications between given user and pharmacy and can provide a central hub for integrating insurance engine and/or payment engine. the payment engine, as already described above, may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application
generating, with the processor, a prescription fill request including a single instance of the electronic prescription (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a given pharmacy interface (GPI) to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
transmitting, via a communication interface of the central service, the prescription fill request to a pharmacy system (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription); and
updating, with the processor, the patient wallet to indicate the transmission of the prescription fill request to the pharmacy system (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application).



Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database). The disclosure of Sooudi is directly applicable to the disclosure of Doherty because both disclosures share limitations and capabilities; namely, they are both directed towards processing prescription refill requests, adjudicating/paying for said refill requests, and providing a mobile/digital experience for achieving said actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective 

Claim 2 –
Regarding Claim 2, Doherty and Sooudi disclose the method of Claim 1 in its entirety.  Doherty and Sooudi further disclose a method, further comprising:
transmitting, via the communication interface, a payment for the electronic prescription according to payment information associated with the patient wallet in response to receiving a receipt from the pharmacy system (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application), and
updating the patient wallet to include a receipt from the pharmacy system (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by web account or mobile device account/application),
the receipt including one or more of a cost, a dose, and a location of a pharmacy associated with the pharmacy system (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 3 –
Regarding Claim 3, Doherty and Sooudi disclose the method of Claim 2 in its entirety.  Doherty and Sooudi further disclose a method, wherein:
the pharmacy is a first pharmacy of a plurality of pharmacies or a centralized data service associated with the plurality of pharmacies (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE), wherein the method further comprises
sending a request for a bid or cost estimate to fill the prescription to a plurality of pharmacies or the centralized data service (See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies),
receiving a plurality of bids or cost estimates from the plurality of pharmacies or the centralized data service (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies), and
updating the patient wallet to associate the plurality of bids or cost estimates to the electronic prescription and the plurality of pharmacies (See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application).


Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because 

Claim 4 –
Regarding Claim 4, Doherty and Sooudi disclose the method of Claim 1 in its entirety.  Doherty further discloses a method, wherein:
the pharmacy system is selected based on one or more settings stored in the database and associated with the patient profile and/or based on user input from a patient to which the prescription is prescribed (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability).

Claim 5 –
Regarding Claim 5, Doherty and Sooudi disclose the method of Claim 1 in its entirety.  Doherty further discloses a method, wherein:
the prescription fill request includes a subset of data from the electronic prescription (See Doherty Par [0059] which specifically describes receiving a fill request associated with one or more refill information and prescription data; See Doherty Par [0027]-[0029] & [0039] which discloses that receiving a fill request via a prescriber device, the fill request including a subset of data in the form of digital image, image data, structured meta data, bar code, QR code, etc.  See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.).

Claim 6 –
Regarding Claim 6, Doherty discloses a patient-directed electronic prescription management system comprising:
a central server including a processor and non-transitory memory (See Doherty Par [0005] which discloses the use of a central prescription handling engine comprising a server),
the central server being in communication with an electronic prescription wallet database (See Doherty Par [0005] which discloses the use of a central prescription handling engine comprising a server and a database, in communication with a computing device of a given user via a wide-area network; While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via stored payment information via database, web account or mobile device account/application),
the non-transitory memory storing instructions executable by the processor (See Doherty Par [0033] which discloses one or more processors configured to execute instructions, which may originate from the data storage or a computer network)  to:
receive a prescription for a patient from a prescriber device (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
update a patient wallet to include a dose and a drug corresponding to the prescription (See Doherty Par [0059] which specifically describes receiving a fill request where the patient wallet is associated with the patient and stored in the electronic prescription wallet database (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application);
transmit a cost estimate request corresponding to the prescription to respective pharmacy systems associated with a plurality of pharmacies and/or transmit the cost estimate request to a centralized data service
receive bids or cost estimates from the respective pharmacy systems and/or the centralized data service (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies);
update the patient wallet to include the bids or cost estimates (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in web account or mobile device account/application); and
transmit an indication of the bids or cost estimates to a patient device for display (See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, and can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 7 –
Regarding Claim 7, Doherty and Sooudi disclose the system of Claim 6 in its entirety.  Doherty further discloses a system, wherein:
the instructions are further executable to:
receive a request from the patient to compare cost estimates associated with filling the prescription at each of the plurality of pharmacies (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-web account or mobile device account/application; See Doherty Par [0063] which discloses information be provided to the patient either directly to the user (via automatic implementation/without request from the patient) or directly to the web account of the user, accessible through terminal and log-in, which would constitute a request of the patient to view said information, under broadest reasonable interpretation).

Claim 8 –
Regarding Claim 8, Doherty and Sooudi disclose the system of Claim 6 in its entirety.  Doherty further discloses a system, wherein:
the cost estimate request is transmitted to the respective pharmacy systems and/or centralized data service automatically without a request from the patient (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the web account or mobile device account/application;  See Doherty Par [0054] which discloses said information can be provided to the patient either directly to the user (via automatic implementation/without request from the patient) or directly to the web account of the user, accessible through terminal and log-in, which would constitute a request of the patient to view said information, under broadest reasonable interpretation)

Claim 9 –
Regarding Claim 9, Doherty and Sooudi discloses the system of Claim 6 in its entirety.  Doherty further discloses a system, wherein:
the instructions are further executable to:
receive a request to fill the prescription at a selected pharmacy associated with one of the plurality of pharmacy systems and/or the centralized database (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a given pharmacy interface (GPI) to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription),
generate and transmit a single instance representing the prescription to the respective pharmacy system and/or centralized database associated with the selected pharmacy (See Doherty Par [0058]-[0059] which describes generating a prescription refill and
transmit payment information to the respective pharmacy system in response to receiving a receipt from the respective pharmacy system indicating the prescription has been picked up or is being delivered to the patient (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information may be sent to payment engine, which is in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication).

Claim 10 –
Regarding Claim 10
the receipt is saved to the patient wallet (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application); and
where the processor correlates the prescription filled at the pharmacy with the prescription associated in the patient wallet (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application),
wherein the correlating includes automatically updating the prescription to decrease the dose of the prescription based on an amount of the prescription filled by the pharmacy (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user; See Doherty Par [0043] which discloses textual information and other identifiable information such as dose and frequency of administration, the number and quantity of refills, etc., and it is understood that filling the prescription constitutes decreasing a dose or amount of refills from the original amount of refills upon request).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because 

Claim 11 –
Regarding Claim 11, Doherty and Sooudi disclose the system of Claim 6 in its entirety.  Doherty and Sooudi further disclose a system, wherein:
the plurality of pharmacies are selected based on one or more preferences associated with the patient wallet (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability),
the one or more preferences including an area, a cost, a wait time, an availability, and hours of operation associated with the plurality of pharmacies (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by a given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because 

Claim 12 –
Regarding Claim 12, Doherty and Sooudi disclose the system of Claim 6 in its entirety.  Doherty further discloses a system, wherein:
the central server receives the prescription responsive to receiving and validating authenticating data from the prescriber device including a username, a password, and a prescriber identification number (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account).

Claim 13 –
Regarding Claim 13, Doherty and Sooudi disclose the system of Claim 12 in its entirety.  Doherty and Sooudi further disclose a system, wherein:
the central server transmits the indication of the bids or cost estimates responsive to receiving and validating authenticating data from the patient device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more  further Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, and can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application), wherein
validating the authenticating data from the patient data comprises the processor correlating the authenticating data from the patient device to the patient wallet, and wherein the authenticating date from the patient device is different than the authenticating data from the prescriber device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account), and wherein
the pharmacy is a first pharmacy (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies) and wherein the instructions are further executable to receive a request to refill the prescription at a second pharmacy different than the first pharmacy (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of and wherein the instructions are further executable to compare data associated with a plurality of patient wallets (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability, therefore all data which is present within the patient accounts/prescription data, if this is not enough, see Sooudi Par ), wherein the data includes prescription amount, pharmacy location, prescription cost, and wait time (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability, therefore all data which is present within the patient accounts/prescription data).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the 

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).


Claim 14 – 
Regarding Claim 14, Doherty discloses a method comprising:
receiving an electronic prescription at a central server, the electronic prescription received from a prescriber device via a network (See Doherty Par [0028] which discloses receiving 
correlating the electronic prescription via a processor of the central server to a patient wallet stored in a database (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application), wherein the correlating includes comparing a patient identification received with the electronic prescription to a patient identification stored in the database (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account);
generating, via the processor, a first single instance of the electronic prescription, the first single instance of the electronic prescription including a first of a plurality of fills for the electronic prescription (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
transmitting, via a communication interface of the central server, the first single instance of the electronic prescription to a first pharmacy system (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
updating the electronic prescription in the patient wallet to indicate a transmission of the first fill for the electronic prescription (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See web account or mobile device account/application);
after the first single instance of the electronic prescription is filled and responsive to a patient request for a refill of the electronic prescription, generating, via the processor, a second instance of the electronic prescription (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription),
the second single instance of the electronic prescription including a second of the plurality of fills for the electronic prescription
transmitting, via the communication interface, the second single instance of the electronic prescription to a second pharmacy system (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies); and
updating the electronic prescription in the patient wallet to indicate a transmission of the second fill of the electronic prescription (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which 

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as 

Claim 15 –
Regarding Claim 15, Doherty and Sooudi discloses the method of Claim 14 in its entirety.  Doherty discloses a method, further comprising:
receiving a receipt from the first pharmacy system (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application);
the receipt indicating the first fill of the electronic prescription is picked up by the patient or is being delivered to the patient (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication).

Claim 16 –
Regarding Claim 16, Doherty and Sooudi disclose the method of Claim 15 in its entirety.  Doherty discloses a method, further comprising:
sending payment information in response to receiving the receipt (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty wherein
the payment information includes one or more of health insurance information, credit card information, debit card information, and bank information (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication).

Claim 17 –
Regarding Claim 17, Doherty and Sooudi discloses the method of Claim 16 in its entirety.  Doherty and Sooudi discloses a method, further comprising:
updating the electronic prescription in the patient wallet based on receiving the receipt (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.);
the receipt indicating an amount of prescription received by the patient from the pharmacy (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.), wherein
receiving the electronic prescription further comprises receiving authenticating credentials from a prescriber associated with the prescriber device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account),
the authenticating credentials comprising a username, password, and an identification number (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or 


Claim 18 – 
Regarding Claim 18, Doherty and Sooudi discloses the method of Claim 14 in its entirety.  Doherty further discloses a method, wherein:
a second pharmacy associated with the second pharmacy system is located in a different state than a first pharmacy associated with the first pharmacy system (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each 

Claim 19 –
Regarding Claim 19, Doherty and Sooudi disclose the method of Claim 18 in its entirety.  Sooudi further discloses a method, wherein:
the first pharmacy system and the second pharmacy system are selected based on preferences stored in the database (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as proximity to user/location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability),
the preferences including one or more of a proximity of pharmacies associated with the patient and a cost of filling the electronic prescription (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as proximity to user/location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Sooudi, further in view of Blackley et al (U.S. Patent Publication No. 2019/0198144) 

Claim 20 –
Regarding Claim 20, Doherty and Sooudi disclose the method of Claim 14 in its entirety.  Doherty and Sooudi do not disclose a method, further comprising:
responsive to the first single instance of the prescription being filled, sending an indication of the fill to a blockchain to update a record associated with the prescription,
further comprising responsive to the patient request for the refill, accessing a record of the prescription in a blockchain to determine a number of refills available for the prescription, and
only generating the second single instance of the prescription responsive to determining that the number of refills available for the prescription is greater than zero.

However, as indicated in previous Claims, Doherty and Sooudi describe sending indications of filling a medication or prescription being sent to a mobile device or database of the user to update a record associated with the prescription and/or user.  But Doherty and Sooudi are not expressive on said embodiments specifically being stored or implemented in a blockchain.

Therefore, Blackley recites and discloses the functionalities of the above limitations in the setting of a blockchain specifically (See Blackley Par [0001]-[0003], [0008]-[0009] & [0037] which discloses storing medical records such as prescription information such as drug, dosage, number of refills, etc. in a blockchain; See Blackley Par [0024]-[0025] which describes the overall prescription process and prescription transactions being recorded in a blockchain or BCPM system in order to track prescriptions, the selection of pharmacies to dispense prescriptions, the dispensing or prescriptions, and even the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Doherty and Sooudi, which already discloses describe sending indications of filling a medication or prescription being sent to a mobile device or database of the user to update a record associated with the prescription and/or user, to further include the functionalities of the above limitations in the setting of a blockchain, as disclosed by Blackley.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Doherty and Sooudi to further include the functionalities of the above limitations in the setting of a blockchain, as disclosed by Blackley because blockchain allows for verification of multistep transactions, such as the processing of prescription medication (See Blackley Par [0001] & [0009])







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salama et al. (U.S. Patent Publication No. 2020/0082387) discloses mobile application programs to generate a mobile payment product, such as a mobile wallet, and may generate a mobile wallet token for use in pharmacy settings 
Dempers et al. (U.S. Patent Publication No. 2018/0308566) discloses a system for the automated replication and encryption of EMR information such as between a patient and HCP, doctor, pharmacy, drug manufacturer, etc. in a blockchain setting, such that the blockchain code authenticates data fragments and corresponding sequences of healthcare data for synchronization
Saxena et al. (U.S. Patent Publication No. 2018/0165588) discloses a system for providing cognitive insights into the processing of data from healthcare-related sources and blockchain data sources into a conglomerate blockchain
Feng et al. (U.S. Patent Publication No. 2017/0161713) discloses an electronic payment system such that payment terminals capable of processing electronic payment can process transactions with users who have appropriate mobile applications for said payment transaction and specifically mentions such a system in the setting of a pharmacy or in the event of prescription refill, such that the transaction data may by recorded in the electronic payment system’s database
Imaeda et al. (WIPO Publication No. 2016/079807) discloses methods and systems for implementation of purchase of medicine using electronic prescription and e-commerce such as through a digital or electronic wallet
Mann et al. (U.S. Patent Publication No. 2015/0081330) discloses a system for use of a mobile or digital card for purchase of a medicant or prescription medicine
Liberty et al. (U.S. Patent Publication No. 2014/0006048) discloses a system for performing monetary transactions and mobile health functionality such as on a user’s mobile device, as well as authenticating a user’s mobile wallet application, in various settings such as doctors’ offices, hospitals, and/or pharmacies
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        02/11/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619